 1   Raul Perez (SBN 174687)
     Raul.Perez@capstonelawyers.com
 2   Arnab Banerjee (SBN 252618)
     Arnab.Banerjee@capstonelawyers.com
 3   Brandon Brouillette (SBN 273156)
     Brandon.Brouillette@capstonelawyers.com
 4   Capstone Law APC
     1875 Century Park East, Suite 1000
 5   Los Angeles, California 90067
     Telephone:     (310) 556-4811
 6   Facsimile:     (310) 943-0396

 7   Attorneys for Plaintiff Jesse Black

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10

11   JESSE BLACK, individually, and on behalf of      Case No.: 4: l 7-cv-04151-HSG
     other members of the general public similarly
12   situated,                                        STIPULATED JUDGMENT

13                    Plaintiff,

14           vs.

15   T-MOBILE USA, INC., a Delaware corporation;
     and DOES 1 through 10, inclusive,
16
                      Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                                             STIPULATED JUDGMENT
 1           Plaintiff Jesse Black, as an individual and on behalf of all others similarly situated, and Defendant

 2   T-Mobile USA, Inc. (collectively with Plaintiff, the “Parties”), by and through their respective counsel of

 3   record, hereby stipulate to entry of a Judgment as follows:

 4           1.       Judgment in this matter is entered in accordance with, and incorporates by reference the

 5   findings of, the Court’s Order Granting Final Approval of Class Action Settlement and Granting in Part

 6   and Denying in Part Motion for Attorneys’ Fees and the Parties’ Joint Stipulation of Class Action

 7   Settlement and Release (collectively, “Settlement Agreement”). Unless otherwise provided herein, all

 8   capitalized terms used herein shall have the same meaning as defined in the Settlement Agreement.

 9           2.       With the exception of the single Class Member who opted out of the Settlement Class, all

10   Class Members are bound by this Judgment and are barred from pursuing, or seeking to reopen, any of the

11   Released Claims, as defined in the Settlement Agreement.

12           3.       Without affecting the finality of the Judgment, the Court shall retain exclusive and

13   continuing jurisdiction over the above-captioned action and the parties, including all Class Members, for

14   purposes of enforcing the terms of the Judgment entered herein.

15           4.       Funds represented by Individual Settlement Payment checks returned as undeliverable and

16   Individual Settlement Payment checks remaining un-cashed for more than one hundred and eighty (180)

17   calendar days after issuance will be tendered to the State Controller’s Office, Unclaimed Property Division.

18           IT IS SO STIPULATED.

19   Dated: July 25, 2019                                 CAPSTONE LAW APC
20                                                  By: /s/ Raul Perez
                                                        Raul Perez
21                                                      Attorneys for Plaintiff Jesse Black
22   Dated: July 25, 2019                                 LITTLER MENDELSON P.C.
23                                                  By: /s/ Keith Jacoby (as authorized on 7/25/2019)
24                                                      Keith Jacoby
                                                        Attorneys for Defendant T-Mobile USA, Inc.
25
                                      D, AND DECREED.
             IT IS SO ORDERED, ADJUDGED,
26
     Dated: 7/30/2019
27                                                       Hon. H
                                                              Haywood
                                                                aywood S. Gilliam, Jr.
                                                         United States District Judge
28

                                                         Page 1
                                                       JUDGMENT
